      Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 1 of 90 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 LYKINS OIL COMPANY d/b/a                       :    Case No. 1:20-cv-788
 LYKINS ENERGY SOLUTIONS, an                    :
 Ohio Corporation,                              :    Judge ______________
 5163 Wolfpen Pleasant Hill Road                :
 Milford, Ohio 45150                            :
                             Plaintiff,         :    COMPLAINT AND DEMAND FOR
                                                :    JURY TRIAL
 v.                                             :
                                                :
 HOLDER CONSTRUCTION GROUP,                     :
 LLC, a Georgia limited liability company,      :
 c/o Dave M. O’Haren, Registered Agent          :
 3300 Riverwood Parkway, Suite 1200             :
 Atlanta, Georgia 30339                         :
                                                :
 Serve also:                                    :
 c/o National Registered Agents, Inc.,          :
 Registered Agent                               :
 4400 Easton Commons Way, Suite 125             :
 Columbus, Ohio 43219                           :
                                                :
                              Defendant.        :

        Now comes Plaintiff Lykins Oil Company d/b/a Lykins Energy Solutions (“Plaintiff” or

“Lykins”), by and through, the undersigned counsel, and for its complaint against Defendant

Holder Construction Group, LLC (“Defendant” or “Holder”) hereby states as follows:

                            SUMMARY AND NATURE OF ACTION

        1.     This complaint presents claims for breach of contract and claim on a credit account.

        2.     Defendant has maintained a credit account with Plaintiff under which it purchased

commercial goods, including but not limited to, petroleum products and leased commercial

equipment, including without limitation trucks, trailers, and tanks, from Plaintiff on credit for

Defendant’s business purposes (the “Credit Account”).
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 2 of 90 PAGEID #: 2




        3.     At Defendant’s request, Plaintiff agreed to deliver goods and lease equipment to

Defendant at 1101 Beech Road SW, New Albany, Ohio 43054 (the “Property”) and Defendant

agreed to pay for the delivered goods and leased equipment.

        4.     Plaintiff sent invoices to Defendant for each purchase and lease on the Credit

Account. True and accurate copies of the invoices sent by Plaintiff to Defendant for the goods

sold and equipment leased are attached hereto and incorporated by reference as Exhibit A.

        5.     Each purchase and lease made by Defendant under the Credit Account from

Plaintiff was made pursuant to certain terms contained on the invoices (“Terms”), which obligate

Defendant to remit payment to Plaintiff within thirty (30) days from the date of delivery by

Plaintiff.

        6.     The agreement under which Plaintiff would deliver goods and lease equipment and

Defendant would pay for the delivered goods and leased equipment, the Terms under which

Defendant purchased goods and leased equipment from Plaintiff, the facts stated herein, and the

meeting of the minds reached between Plaintiff and Defendant, constitute a binding and

enforceable contract between Plaintiff and Defendant.

        7.     Defendant has failed to pay its credit account with Plaintiff in full and/or has

breached the promises and agreements made with Plaintiff directly and proximately causing

Plaintiff to incur extensive damages.

        8.     The contract, the Credit Account, and the claims herein are governed by Ohio law.

                               PARTIES, JURISDICTION, AND VENUE

        9.     Plaintiff Lykins is an Ohio corporation, with a principal place of business at 5163

Wolfpen Pleasant Hill Road, Milford, Ohio 45150, and is in the business of the distribution and




                                                2
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 3 of 90 PAGEID #: 3




sale of petroleum products and related products and services, including, without limitation, the

leasing of commercial equipment from its facilities in Clermont County, Ohio.

        10.     Upon information and belief, Defendant Holder Construction Group, LLC is a

Georgia limited liability company with its principal place of business located at 3300 Riverwood

Parkway SE, Suite 1200, Atlanta, Georgia 30339-3304 and is duly registered as a foreign limited

liability company with the Ohio Secretary of State that performs general contracting and

construction services in Ohio.

        11.     This Court has diversity subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because the parties are citizens of different states and the amount in controversy

exceeds $75,000.00.

        12.     This Court has personal jurisdiction over Defendant, as set forth in Ohio Rev. Code

§ 2307.382(A), because Defendant solicited and/or contracted Plaintiff to deliver goods and

perform services from Plaintiff’s facilities in Clermont County, Ohio, Defendant did in fact

regularly transact business with Plaintiff in Ohio, Defendant accepted delivery of goods and

equipment from Plaintiff in Ohio, and Defendant maintains a business office in Ohio.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

1391(c)(2) because a substantial part of the events or omissions giving rise to the claims for relief

occurred in this judicial district and the Defendant may be sued in any judicial district in which it

is subject to personal jurisdiction.

                        ALLEGATIONS COMMON TO ALL CLAIMS

        14.     As of this date, Plaintiff sold, leased, delivered, and invoiced goods totaling One

Hundred Thirty-Four Thousand Eight Hundred Seventy and 44/100 Dollars ($134,870.44) to




                                                 3
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 4 of 90 PAGEID #: 4




Defendant. Plaintiff, who is entitled to collect said amounts, has not been paid by Defendant for

these invoices.

       15.        Plaintiff and Defendant each constitute a “merchant” and the agreements between

Plaintiff and Defendant under which Plaintiff would deliver goods and lease equipment and

Defendant would pay for the delivered goods and leased equipment constitute a “contract” and

“lease” that is “between merchants” within the meaning of Articles 2 and 2A of the Uniform

Commercial Code as codified in Title XIII of the Ohio Revised Code.

                            COUNT ONE – BREACH OF CONTRACT

       16.        Plaintiff restates and incorporates by reference each and every allegation set forth

above as if fully rewritten herein.

       17.        The agreement under which Plaintiff would deliver goods and lease equipment and

Defendant would pay for the delivered goods and leased equipment, the Terms under which

Defendant purchased goods and leased equipment from Plaintiff, the facts stated above, and the

meeting of the minds reached between Plaintiff and Defendant, constitute a binding and

enforceable contract between Plaintiff and Defendant.

       18.        The Terms of each invoice provided that payment is due and payable within thirty

(30) days from date of delivery.

       19.        Plaintiff timely and fully performed all of its obligations under the contract and

complied with any applicable conditions precedent.

       20.        Defendant accepted all goods sold and equipment leased to it by Plaintiff, which

Plaintiff seeks payment for hereunder, and Defendant did not reject any of such goods or

equipment.




                                                   4
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 5 of 90 PAGEID #: 5




       21.     Defendant breached the contract and the Terms by failing to pay Plaintiff the total

amount due and owing of One Hundred Thirty-Four Thousand Eight Hundred Seventy and 44/100

Dollars ($134,870.44) for goods purchased and equipment leased from Plaintiff.

       22.     As a direct and proximate result of Defendant’s breach of contract, Plaintiff has

been damaged in an amount to be determined at trial, but in an amount no less than One Hundred

Thirty-Four Thousand Eight Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and

court costs.

                           COUNT TWO – CLAIM ON ACCOUNT

       23.     Plaintiff restates and incorporates by reference each and every allegation set forth

above as if fully rewritten herein.

       24.     Defendant has a balance now due and owing to Plaintiff for goods purchased and

equipment leased by Defendant from Plaintiff on its Credit Account with Plaintiff in the amount

of One Hundred Thirty-Four Thousand Eight Hundred Seventy and 44/100 Dollars ($134,870.44).

       25.     Plaintiff is the holder of all accounts receivable due from Defendant upon said

account, and Plaintiff is entitled to collect the amounts due on invoices for products sold and

equipment leased to Defendant, as reflected in Exhibit A.

       26.     As a direct and proximate result of Defendant’s failure to pay its account in full,

Plaintiff has been damaged in an amount to be determined at trial, but in an amount no less than

One Hundred Thirty-Four Thousand Eight Hundred Seventy and 44/100 Dollars ($134,870.44),

plus interest and court costs.

                        COUNT THREE – PROMISSORY ESTOPPEL
                                 (in the alternative)

       As a further and separate cause of action, Plaintiff states in the alternative to Counts One

and Two as follows:

                                                 5
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 6 of 90 PAGEID #: 6




       27.      Plaintiff restates and incorporates by reference each allegation set forth above as if

fully rewritten herein.

       28.      Defendant requested the Plaintiff supply the goods and equipment to it in exchange

for Defendant’s promise to pay Plaintiff for the same.

       29.      Plaintiff, in reasonable and justifiable reliance upon Defendant’s promises,

supplied the goods and equipment to Defendant.

       30.      Defendant knew or should have known that Plaintiff expected to receive payment

for the goods and equipment that it supplied to Defendant.

       31.      As a direct and proximate result of Defendant’s failure to pay for the goods and

equipment supplied, Plaintiff has been damaged in an amount to be determined at trial, but in an

amount no less than One Hundred Thirty-Four Thousand Eight Hundred Seventy and 44/100

Dollars ($134,870.44), plus interest and court costs.

                          COUNT FOUR – UNJUST ENRICHMENT
                                  (in the alternative)

       As a further and separate cause of action, Plaintiff states in the alternative to Counts One

and Two as follows:

       32.      Plaintiff restates and incorporates by reference each allegation set forth above as if

fully rewritten herein.

       33.      Plaintiff conferred a benefit upon Defendant supplying the goods and the equipment

to Defendant.

       34.      Defendant has received and retained the benefit of the goods and equipment

supplied by Plaintiff and reasonably knew or expected to be benefitted by Plaintiff supplying the

goods and equipment.




                                                  6
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 7 of 90 PAGEID #: 7




       35.      The goods and equipment supplied were sold, leased, and delivered at Plaintiff’s

expense under circumstances that demand payment, and that would make it unjust for Defendant

to retain the benefit without paying for the same, and Defendant should be estopped from denying

its obligation to pay Plaintiff for the goods and equipment supplied by Plaintiff.

       36.      Plaintiff did not supply the goods and equipment to Defendant gratuitously.

       37.      As a direct and proximate result, Plaintiff has been damaged in an amount to be

determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs.

                             COUNT FIVE – QUANTUM MERUIT
                                    (in the alternative)

       As a further and separate cause of action, Plaintiff states in the alternative to Counts One

and Two as follows:

       38.      Plaintiff restates and incorporates by reference each allegation set forth above as if

fully rewritten herein.

       39.      Plaintiff conferred a benefit to Defendant by supplying the goods and the equipment

to Defendant.

       40.      Plaintiff supplied the goods and the equipment to Defendant in reliance upon the

representations and promises made by Defendant that Plaintiff would be compensated in full for

the goods sold and equipment leased.

       41.      Defendant had knowledge of and received the benefit of the goods sold and

equipment leased by Plaintiff.

       42.      Despite its awareness of receiving such benefit, Defendant failed to pay Plaintiff

for the same.




                                                  7
    Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 8 of 90 PAGEID #: 8




       43.     Defendant’s retention of the benefit of the goods sold and equipment leased without

paying Plaintiff for the same, including without limitation, an amount no less than One Hundred

Thirty-Four Thousand Eight Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and

costs, would be inequitable and unjust.

       WHEREFORE, Plaintiff Lykins Oil Company d/b/a Lykins Energy Solutions demands

judgment on the Complaint in its favor and against Defendant Holder Construction Group, LLC,

as follows:

       A.      On Count One, a judgment in Plaintiff’s favor and against Defendant in an amount

 to be determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

 Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs;

       B.      On Count Two, a judgment in Plaintiff’s favor and against Defendant in an amount

 to be determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

 Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs;

       C.      On Count Three, a judgment in Plaintiff’s favor and against Defendant in an amount

 to be determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

 Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs;

       D.      On Count Four, a judgment in Plaintiff’s favor and against Defendant in an amount

 to be determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

 Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs;

       E.      On Count Five, a judgment in Plaintiff’s favor and against Defendant in an amount

 to be determined at trial, but in an amount no less than One Hundred Thirty-Four Thousand Eight

 Hundred Seventy and 44/100 Dollars ($134,870.44), plus interest and court costs; and




                                                8
  Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 9 of 90 PAGEID #: 9




     F.      As to all parts of this pleading, judgment in favor of Plaintiff and against Defendant

for damages, pre- and post-judgment interest, attorney fees, the costs of this action, and for such

other and further relief, at law or in equity, which this Court deems proper and just.


                                            Respectfully submitted,

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)
                                            Christopher R. Jones (0092351)
                                            STAGNARO, SABA & PATTERSON, CO., L.P.A.
                                            2623 Erie Avenue
                                            Cincinnati, Ohio 45208
                                            (513) 533-2701
                                            (513) 533-2999 (facsimile)
                                            pas@sspfirm.com
                                            crj@sspfirm.com
                                            Attorneys for Plaintiff


                             DEMAND FOR TRIAL BY JURY

     Plaintiff hereby demands a trial by jury on all issues so triable in this matter.

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)




                                                9
EXHIBIT Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 10 of 90   PAGEID #: 10

    A
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 11 of 90 PAGEID #: 11
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 12 of 90 PAGEID #: 12
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 13 of 90 PAGEID #: 13
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 14 of 90 PAGEID #: 14
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 15 of 90 PAGEID #: 15
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 16 of 90 PAGEID #: 16
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 17 of 90 PAGEID #: 17
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 18 of 90 PAGEID #: 18
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 19 of 90 PAGEID #: 19
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 20 of 90 PAGEID #: 20
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 21 of 90 PAGEID #: 21
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 22 of 90 PAGEID #: 22
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 23 of 90 PAGEID #: 23
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 24 of 90 PAGEID #: 24
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 25 of 90 PAGEID #: 25
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 26 of 90 PAGEID #: 26
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 27 of 90 PAGEID #: 27
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 28 of 90 PAGEID #: 28
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 29 of 90 PAGEID #: 29
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 30 of 90 PAGEID #: 30
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 31 of 90 PAGEID #: 31
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 32 of 90 PAGEID #: 32
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 33 of 90 PAGEID #: 33
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 34 of 90 PAGEID #: 34
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 35 of 90 PAGEID #: 35
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 36 of 90 PAGEID #: 36
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 37 of 90 PAGEID #: 37
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 38 of 90 PAGEID #: 38
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 39 of 90 PAGEID #: 39
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 40 of 90 PAGEID #: 40
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 41 of 90 PAGEID #: 41
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 42 of 90 PAGEID #: 42
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 43 of 90 PAGEID #: 43
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 44 of 90 PAGEID #: 44
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 45 of 90 PAGEID #: 45
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 46 of 90 PAGEID #: 46
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 47 of 90 PAGEID #: 47
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 48 of 90 PAGEID #: 48
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 49 of 90 PAGEID #: 49
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 50 of 90 PAGEID #: 50
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 51 of 90 PAGEID #: 51
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 52 of 90 PAGEID #: 52
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 53 of 90 PAGEID #: 53
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 54 of 90 PAGEID #: 54
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 55 of 90 PAGEID #: 55
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 56 of 90 PAGEID #: 56
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 57 of 90 PAGEID #: 57
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 58 of 90 PAGEID #: 58
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 59 of 90 PAGEID #: 59
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 60 of 90 PAGEID #: 60
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 61 of 90 PAGEID #: 61
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 62 of 90 PAGEID #: 62
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 63 of 90 PAGEID #: 63
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 64 of 90 PAGEID #: 64
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 65 of 90 PAGEID #: 65
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 66 of 90 PAGEID #: 66
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 67 of 90 PAGEID #: 67
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 68 of 90 PAGEID #: 68
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 69 of 90 PAGEID #: 69
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 70 of 90 PAGEID #: 70
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 71 of 90 PAGEID #: 71
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 72 of 90 PAGEID #: 72
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 73 of 90 PAGEID #: 73
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 74 of 90 PAGEID #: 74
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 75 of 90 PAGEID #: 75
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 76 of 90 PAGEID #: 76
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 77 of 90 PAGEID #: 77
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 78 of 90 PAGEID #: 78
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 79 of 90 PAGEID #: 79
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 80 of 90 PAGEID #: 80
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 81 of 90 PAGEID #: 81
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 82 of 90 PAGEID #: 82
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 83 of 90 PAGEID #: 83
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 84 of 90 PAGEID #: 84
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 85 of 90 PAGEID #: 85
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 86 of 90 PAGEID #: 86
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 87 of 90 PAGEID #: 87
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 88 of 90 PAGEID #: 88
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 89 of 90 PAGEID #: 89
Case: 1:20-cv-00788-MWM Doc #: 1 Filed: 10/02/20 Page: 90 of 90 PAGEID #: 90
